DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention II in the reply filed on 6/29/2022 is acknowledged.  The traversal is on the ground(s) that there would be no undue burden in searching both invention groups because both invention groups.  This is not found persuasive because a complete search of Invention II would require search queries and search of classifications related to electrical and mechanical stimulation, which would not be required for Invention I, as Invention I (now including claim 1 only) makes no mention of electrical and/or mechanical stimulation. Furthermore, the Examiner maintains that Inventions I and II are related as combination and subcombination and are distinct. The combination as claimed does not require the particulars of the subcombination because Invention I, now including claim 1 only, does not require one or more manifolds having one or more electrical simulation devices or a mechanical stimulation device connected thereto, and the subcombination has separate utility such as applying electrical and/or mechanical stimulation to a tissue.
The requirement is still deemed proper and is therefore made FINAL.
Claim 1 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/29/2022. .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/225,547, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application No. 15/225,547 does not provide adequate support for one or more manifolds having at least one of a plurality of perfusion ports in fluid communication with a printed tissue, one or more electrical stimulation devices, and a mechanical stimulation device connected thereto (subject matter of independent claim 11).
The effective filing date of the instant application is therefore 7/19/2019.

Claim Objections
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
This application contains several claims that are numbered in sequence before the corresponding parent claim and/or are separated from the corresponding parent claim (e.g., claim 2 depends on claim 18, claim 3 depends on claim 11, etc.). In this Office Action, claims will generally be addressed in order of scope rather than numerical order. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-14, 18, 66-68, 2, and 8-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-15, 21, 22, 24, and 27 of copending Application No. 16926039 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 11, claim 14 of the reference patent recites a bioreactor for receiving a printed tissue comprising a housing, an intake manifold and an outlet manifold in the housing, each of the manifolds having one or more ports (encompasses one or more manifolds having a plurality of ports; the reference patent ports read on being perfusion ports as they would be structurally capable of conveying various fluids including perfusion fluids). As to the claim 11 limitations of at least one manifold being adapted to engage a printed tissue and the plurality of perfusion ports being in fluid communication with a printed tissue, these are recitations of intended use (MPEP 2114) and do not introduce a patentable distinction. Claim 21 of the reference patent recites the same subject matter of claim 14 verbatim except claim 21 lacks the plurality of perfusion ports being in fluid communication with a printed tissue; nonetheless, this is a recitation of intended use and does not introduce a patentable distinction.
Regarding claim 12, claims 14 and 21 of the reference patent recites at least one manifold having a plurality of perfusion ports, as set forth above. 
Regarding claim 13, claim 14 of the reference patent recites a print platform.
Regarding claim 14, claim 27 of the reference patent recites the plurality of perfusion ports defined by one or more needles.
Regarding claim 18, claim 14 of the reference patent recites the intake and outlet manifold, as set forth above. Claim 24 also recites an intake manifold and outlet manifold.
Regarding claim 66, the rejection of claim 14, above, forms the basis of the rejection of claim 66.
Regarding claim 67, claims 15 and 21 of the reference patent recite the one or more electrical stimulation devices. 
Regarding claim 68, claim 21 of the reference patent recites the mechanical stimulation device. 
Regarding claim 2, claim 15 of the reference patent recites wherein at least one of said intake manifold and said outlet manifold includes an electrical stimulation device.
Regarding claim 8, claim 20 of the reference patent recites wherein the manifolds are moveable relative to each other. 
Regarding claim 9, claims 14 and 22 of the reference patent recite one or more air traps in fluid communication with the plurality of perfusion ports. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 12 recites “wherein at least one of the one or more manifolds have one of the plurality of perfusion ports, the one or more electrical stimulation devices, and the mechanical stimulation device”. However, claim 11, from which claim 12 depends, has already established that the one or more manifolds (i.e., each of the one or more manifolds) have at least one of these components. It is unclear how claim 12 further limits the subject matter of claim 11. 
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-12, 15-17, 66-68, 3-4, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maggiore (US Patent Application Publication 2016/0068793).
Regarding claim 11, Maggiore discloses an apparatus for receiving a printed tissue (para. 91, 157) (Fig. 7, sheet 7 of 37) comprising:
a housing (230) having a manifold (222) therein adapted to engage a printed tissue (para. 91, 157-58);
the manifold having a plurality of ports (the manifold 222 comprising a plurality of printing heads, each printing head configured to dispensing a fluid, see para. 9, 158; therefore, each printing head necessarily comprises a port through which the fluid flows, and these ports read on being perfusion ports as they are structurally capable of dispensing a perfusion fluid therefrom) in fluid communication with a printed tissue (para. 9, 157-158). 
As to the limitation of the apparatus being a bioreactor, it is noted that housing 230 is an enclosed vessel wherein environmental conditions are maintained and that a biological object is printed therein (para. 157-158); therefore, the apparatus meets the limitation of being a bioreactor because it is an apparatus in which a biological process is carried out. 
Regarding claim 12, Maggiore discloses wherein the manifold has the plurality of perfusion ports, as set forth above. 
Regarding claim 13, Maggiore discloses a print platform (224) (para. 158). 
Regarding claim 15, the entirety of the claim is directed to a further limitation of the mechanical stimulation device. However, claim 11, from which claim 15 depends, recites that the one or more manifolds have “at least one of” the plurality of perfusion ports, one or more electrical stimulation devices, and a mechanical stimulation device. In other words, these components are presented in the alternative and a prior art device need include only one in order to satisfy the claim. Maggiore satisfies claim 11 by disclosing the plurality of perfusion ports. Therefore, claim 15, directed to an optional component, does not introduce a patentable distinction over Maggiore.  
Regarding claim 16, the entirety of the claim is directed to a further limitation of the one or more electrical stimulation devices. However, claim 11, from which claim 16 depends, recites that the one or more manifolds have “at least one of” the plurality of perfusion ports, one or more electrical stimulation devices, and a mechanical stimulation device. In other words, these components are presented in the alternative and a prior art device need include only one in order to satisfy the claim. Maggiore satisfies claim 11 by disclosing the plurality of perfusion ports. Therefore, claim 16, directed to an optional component, does not introduce a patentable distinction over Maggiore.  
Regarding claim 17, the rejection of claim 16, above, forms the basis of the rejection of claim 17. 
Regarding claim 66, Maggiore discloses wherein the manifold includes the plurality of perfusion ports in fluid communication with a printed tissue, as set forth above. 
Regarding claim 67, Maggiore discloses wherein the manifold includes an electrical stimulation device (para. 41). 
Regarding claim 68, Maggiore discloses wherein the manifold (222) is ultimately connected to a container having a compressed air line attached thereto, the compressed air line configured to apply pressure to fluid within the container (para. 158) (Fig. 7). The container having the compressed air line reads on being a mechanical stimulation device, as the compressed air line could clearly be used to apply pressure to material within the chamber for mechanical stimulation thereof. 
Regarding claim 3, the entirety of the claim is directed to a further limitation of the one or more electrical stimulation devices. However, claim 11, from which claim 3 depends, recites that the one or more manifolds have “at least one of” the plurality of perfusion ports, one or more electrical stimulation devices, and a mechanical stimulation device. In other words, these components are presented in the alternative and a prior art device need include only one in order to satisfy the claim. Maggiore satisfies claim 11 by disclosing the plurality of perfusion ports. Therefore, claim 3, directed to an optional component, does not introduce a patentable distinction over Maggiore.  
Regarding claim 4, the rejection of claim 3, above, forms the basis of the rejection of claim 4. 
Regarding claim 8, the entirety of the claim is directed to a further limitation of the mechanical stimulation device. However, claim 11, from which claim 8 depends, recites that the one or more manifolds have “at least one of” the plurality of perfusion ports, one or more electrical stimulation devices, and a mechanical stimulation device. In other words, these components are presented in the alternative and a prior art device need include only one in order to satisfy the claim. Maggiore satisfies claim 11 by disclosing the plurality of perfusion ports. Therefore, claim 8, directed to an optional component, does not introduce a patentable distinction over Maggiore.  
Regarding claim 10, Maggiore discloses a detachable bag (234) (reads on a waste bag, as the bag is fully capable of containing waste therein) (para. 158).

Claims 11-18, 66, 68, and 3-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vunjak-Novakovic et al. (US Patent Application Publication 2012/0035742).
Regarding claim 11, Vunjak-Novakovic et al. discloses a bioreactor for receiving a tissue therein (para. 40, 49) (Fig. 1e-1f, sheet 3 of 16) comprising:
a housing (112) having a plurality of manifolds (Vunjak-Novakovic et al. discloses that the housing comprises a plurality of ports 104, each port 104 having therein a plurality of needles 116 connected to a common tubing 120, see para. 44-46 and Figs. 1e-1f; thus, each plurality of needles 116 connected to a common tubing 120 forms a manifold at each port 104) adapted to engage the tissue (para. 44-46);
each manifold having a plurality of perfusion ports in fluid communication with the tissue (there is a port at the end of each needle 116 in fluid communication the tissue, to transmit perfusion fluid, see para. 44-46 and Figs. 1e-1f, wherein each manifold comprises a plurality of needles as discussed above).
Vunjak-Novakovic et al. is silent as to the tissue being a printed tissue; however, all claim limitations to the printed tissue are directed to a recitation of intended use of the claimed bioreactor. Vunjak-Novakovic et al. explicitly discloses that the tissue is contained within the housing and that the housing is dimensioned to be capable of holding a tissue therein (para. 41, claims 10-12). The bioreactor disclosed by Vunjak-Novakovic et al. is fully capable of operating with a printed tissue as the tissue during operation, as a user could provide a tissue obtained by 3D printing within the bioreactor rather than the generic tissue disclosed in the specification of Vunjak-Novakovic et al.
Regarding claim 12, Vunjak-Novakovic et al. discloses wherein the manifolds have the plurality of perfusion ports, as set forth above. 
Regarding claim 13, the term “print platform” has been interpreted in light of Applicant’s specification. The specification indicates that the print platform is a platform onto which a construct can be printed rather than a structure that is configured to perform printing (see para. 86). Vunjak-Novakovic et al. discloses that the bioreactor comprises a scaffold (100) onto which a cells can be seeded for the formation of a tissue (para. 5-8, 40-41). The scaffold (100) meets the limitation of being a print platform, because it is a platform that is fully capable of having cells seeded thereon by various techniques, including printing (e.g., a user could 3D print cells upon the scaffold thus rendering it a print platform). 
Regarding claim 14, Vunjak-Novakovic et al. discloses wherein each of the manifolds contains the plurality of perfusion ports defined by one or more needles, as set forth above. 
Regarding claim 15, the entirety of the claim is directed to a further limitation of the mechanical stimulation device. However, claim 11, from which claim 15 depends, recites that the one or more manifolds have “at least one of” the plurality of perfusion ports, one or more electrical stimulation devices, and a mechanical stimulation device. In other words, these components are presented in the alternative and a prior art device need include only one in order to satisfy the claim. Vunjak-Novakovic et al. satisfies claim 11 by disclosing the plurality of perfusion ports. Therefore, claim 15, directed to an optional component, does not introduce a patentable distinction over Vunjak-Novakovic et al.  
Regarding claim 16, the entirety of the claim is directed to a further limitation of the one or more electrical stimulation devices. However, claim 11, from which claim 16 depends, recites that the one or more manifolds have “at least one of” the plurality of perfusion ports, one or more electrical stimulation devices, and a mechanical stimulation device. In other words, these components are presented in the alternative and a prior art device need include only one in order to satisfy the claim. Vunjak-Novakovic et al. satisfies claim 11 by disclosing the plurality of perfusion ports. Therefore, claim 16, directed to an optional component, does not introduce a patentable distinction over Vunjak-Novakovic et al.  
Regarding claim 17, the rejection of claim 16, above, forms the basis of the rejection of claim 17. 
Regarding claim 18, Vunjak-Novakovic et al. discloses a plurality of manifolds, one at each port 104, as set forth above. Vunjak-Novakovic et al. discloses that each manifold is fully capable of serving as either an inlet or an outlet (para. 44-46); therefore, Vunjak-Novakovic et al. meets the limitation of wherein the manifolds include an inlet (intake) manifold and an outlet manifold. 
Regarding claim 66, Vunjak-Novakovic et al. discloses wherein each of the manifolds includes the plurality of perfusion ports in fluid communication with the tissue, wherein the bioreactor is fully capable of operating such that the tissue is a printed tissue, as set forth above. 
Regarding claim 68, Vunjak-Novakovic et al. discloses that each manifolds is ultimately connected to a pump for circulating culture medium therethrough for the purpose of perfusion (para. 44-48) (Fig. 1k). The pump meets the limitation of being a mechanical stimulation device, as it is configured to convey fluid for the perfusion of cell cultures and this perfusion stimulates cell growth owing to mechanical forces (see para. 34, 47-49, 53-56, 62; the flow causes shear forces that stimulate cell growth, cells are stimulated to have increased growth under perfusion versus static conditions, “swirling” flow patterns influence cell growth, etc.) 
Regarding claim 3, the rejection of claim 16, above, forms the basis of the rejection of claim 3. 
Regarding claim 4, the rejection of claim 3, above, forms the basis of the rejection of claim 4. 
Regarding claim 5, Vunjak-Novakovic et al. discloses that each of the intake manifold and the outlet manifold include one or more needles defining the plurality of perfusion ports, as set forth above. 
Regarding claim 6, Vunjak-Novakovic et al. discloses the intake manifold and the outlet manifold, as set forth above, wherein each manifold includes a channel (tubing 120) in communication with the plurality of perfusion ports (para. 46) (Fig. 1e). 
Regarding claim 8, the rejection of claim 15, above, forms the basis of the rejection of claim 8. 
Regarding claim 9, Vunjak-Novakovic et al. discloses an air trap in fluid communication with the plurality of perfusion ports (para. 44-48)

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18, 2, and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or alternatively,  under 35 U.S.C. 103 as being unpatentable over, Maggiore (US Patent Application Publication 2016/0068793).
Regarding claim 18, Maggiore discloses wherein the manifold (222) delivers fluid towards a platform (para. 157-158) and therefore reads on being an intake manifold.
Maggiore further discloses that the apparatus can comprise a sampling tubing assembly (4004) configured to transmit fluid away from the platform (reads on an outlet manifold) (para. 251) (Fig. 27a, sheet 29 of 37).
Although Maggiore shows the outlet manifold in a separate figure (Fig. 27a) than that of the intake manifold (Fig. 7), Maggiore discloses that features from various embodiments disclosed throughout the specification can be combined in the same assembly (Abstract). Therefore, Maggiore is considered to be anticipatory for the subject matter of claim 18.
Should it be found that Maggiore does not anticipate the subject matter of claim 18, then the subject matter is nonetheless obvious over Maggiore. It has been held that combining two embodiments disclosed in a prior art reference is obvious. It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the apparatus disclosed by Maggiore as set forth in the rejection of claim 11, above, to include an outlet manifold, as disclosed in the embodiment discussed in para. 251, for the purpose of collecting samples of biological material to enhance the experimental utility of the apparatus. 
Regarding claim 2, Maggiore discloses wherein the intake manifold includes an electrical stimulation device (para. 41). 
Regarding claim 6, Maggiore discloses wherein the intake manifold (222) includes a channel (called tubing piece) in communication with the plurality of perfusion ports (para. 158) (Fig. 7). 
Regarding claim 7, Maggiore discloses wherein the outlet manifold is movable relative to other components of the apparatus (i.e., including the intake manifold) (para. 251). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Maggiore (US Patent Application Publication 2016/0068793) in view of Murphy et al. (US Patent Application Publication 2014/0012407) (already of record).
Regarding claim 14, Maggiore discloses the manifold containing the plurality of perfusion ports, as set forth above. Maggiore further discloses that each port (corresponding to a printing head, see rejection of claim 11, above) is configured to deposit a fluid so as to print a biological object (para. 157-158). 
Maggiore is silent as to the perfusion ports being defined by one or more needles.
Murphy et al. discloses that it was known in the art to equip a printing head of a bioprinter with a dispensing needle in order to arrive at a printing head that can print biological objects such as tissues and organs (Abstract, para. 4-5, 63, 86-87).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the manifold disclosed by Maggiore such that the plurality of perfusion ports are defined by needles, based on the teachings of Murphy et al., as the skilled artisan would have been motivated to equip the printing heads with fluid dispensing structures recognized in the art to be suitable for printing biological objects. 
Regarding claim 5, Maggiore discloses the intake manifold containing the plurality of perfusion ports, as set forth above. Maggiore further discloses that each port (corresponding to a printing head, see rejection of claim 11, above) is configured to deposit a fluid so as to print a biological object (para. 157-158). 
Maggiore is silent as to the perfusion ports being defined by one or more needles.
Murphy et al. discloses that it was known in the art to equip a printing head of a bioprinter with a dispensing needle in order to arrive at a printing head that can print biological objects such as tissues and organs (Abstract, para. 4-5, 63, 86-87).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the manifold disclosed by Maggiore such that the plurality of perfusion ports are defined by needles, based on the teachings of Murphy et al., as the skilled artisan would have been motivated to equip the printing heads with fluid dispensing structures recognized in the art to be suitable for printing biological objects. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Maggiore (US Patent Application Publication 2016/0068793) in view of Tresoldi et al. (US Patent Application Publication 2020/0208117).
Regarding claim 9, Maggiore discloses that the manifold is configured to dispense cells (para. 91, 158).
Maggiore is silent as to one or more air traps in fluid communication with the plurality of perfusion ports.
Tresoldi et al. discloses a system for obtaining tissue constructs comprising a fluid delivery line and a bubble trap provided on the fluid delivery line, the bubble trap configured to trap any air bubbles in fluid traveling through the line and prevent such bubbles from reaching the tissue (para. 66-68, 77-79, 94). Tresoldi et al. discloses that it is desirable to remove air bubbles because they can damage cells (para. 31).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the manifold disclosed by Maggiore such that the plurality of perfusion ports thereof are in fluid communication with one or more air bubble traps, as Tresoldi et al. discloses that it was known in the art to provide an air bubble trap on a fluid dispensing line to prevent air bubbles from damaging cells, and the skilled artisan would have been motivated to trap air bubbles to protect cells dispensed by the manifold. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Vunjak-Novakovic et al. (US Patent Application Publication 2012/0035742).
Regarding claim 7, Vunjak-Novakovic et al. discloses the intake manifold and the outlet manifold, as set forth above.
Vunjak-Novakovic et al. does not expressly teach wherein at least one of the intake manifold and the outlet manifold are moveable relative to each other.
Nonetheless, it has been held that making elements of a prior art device separable is a prima facie obvious modification (MPEP 2144.04). It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to make at least one of the intake manifold and the outlet manifold disclosed by Vunjak-Novakovic et al. separable from the rest of the device (i.e., moveable with respect to other manifolds) in order to allow a particular manifold to be removed for inspection, repair, or replacement. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Vunjak-Novakovic et al. (US Patent Application Publication 2012/0035742) in view of Olsen et al. (US Patent Application Publication 2017/0175066).
Regarding claim 10, Vunjak-Novakovic et al. discloses a reservoir for feeding culture medium to the tissue (para. 48). 
Vunjak-Novakovic et al. is silent as to one or more detachable feed bags and waste bags. 
 Olsen et al. discloses that it was known in the art to use a disposable bag as a container in a cell culture process and that such bags have the advantage of being more convenient and less expensive than other vessels (para. 4-9). Olsen et al. discloses that such a bag can be used as a reservoir in a biological process and that such a bag is disposable (i.e., it is necessarily detachable) (Abstract, para. 159).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the reservoir for feeding culture medium disclosed by Vunjak-Novakovic et al. to comprise a detachable feed bag, based on the teachings of Olsen et al., as the skilled artisan would have been motivated to use a vessel that is recognized in the art to be convenient and cost-effective. 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Myers et al. (US Patent Application Publication 2020/0384690) is directed to a bioprinter comprising a print head with a plurality of nozzles. 
Levy (US Patent Application Publication 2021/0071127) is directed to 3D printing tissue onto a conductive material for electrical stimulation thereof.  
Martinez et al. (US Patent Application Publication 2020/353691) is directed to a 3D bioprinter including a camera for monitoring cell cultures. 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658. The examiner can normally be reached M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799